Appellant complains in her motion for rehearing that we omitted a discussion of the matter complained of in bill of exception nine and insists that it reveals an error which demands reversal. The bill in question recites that among other defenses appellant urged the plea of temporary insanity, and that Dr. Aldredge had testified that on one occasion he had seen appellant when she was in a nervous and hysterical condition and did not know what was being done or said, and that appellant then propounded to the doctor the following question:
"Doctor, basing your answer upon your knowledge of medicine and anatomy, a person who had been operated on for appendicitis under an anaesthetic, who had had adenoids and tonsils operation under an anaesthetic, and who had undergone a mastoid operation under an anaesthetic, what effect, Doctor, are these operations and conditions which you have stated, calculated to have upon her general nervous system and mental condition?"
Upon objection by the state the court refused to permit an answer. The bill shows that if permitted the doctor would have testified in reply to the question that:
"* * in his opinion the various operations and the administration of the anaesthetic on different occasions would tend to weaken and impair her nervous system, leaving her easily *Page 450 
excited, and would also tend to weaken her mentally, causing her to lose control of her mental faculties and be of a highly nervous temperament."
In approving the bill the learned trial judge appended the following qualification: "There was no issue of temporary insanity raised by the evidence." This qualification in all probability caused us to refrain from a discussion of the bill in our former opinion. Our attention is now directed to the fact that notwithstanding the qualification the court did submit to the jury in paragraph 8 of his charge the question of temporary insanity, telling the jury in the very first line of said paragraph that "an issue raised by the evidence is that of temporary insanity and upon this issue you are charged, etc." Then follows instructions upon the subject of insanity, informing the jury that before it would be a defense that such insanity must have existed at the very time the offense was committed and directing the jury to acquit appellant upon the ground of insanity if they should find she did not know what she was doing when she killed deceased. Finding a direct contradiction between the qualification to the bill and the charge of the court we are called upon to consider the bill, notwithstanding the qualification.
Appellant testified that she had under an anaesthetic undergone all the operations mentioned in the question to Dr. Aldredge. We quote from her further direct testimony as follows:
"Yes, at or about that time or after that time and on that day, (that is, the day of the killing) he said something to me with reference to the baby, at that time he told me 'You have got to get shed of her, I am going to kill her and I am going to kill her tonight.' He then went out and I don't know what he was doing — I just went perfectly wild when he was going to kill my baby. No, I did not know anybody out there in that community, nobody but his two brothers where I had been, and I had met Mrs. Bailey the evening before, just a little while. When he told me he was going to kill my baby I don't know what I did then do, I don't remember. Q. How long was it after that time before you got the gun, if you remember about getting the gun to go out in the yard to shoot him? A. I don't remember how long it was. I don't remember whether or not it was almost immediately. I killed Mr. Jim Davis to keep him from killing my baby, he said he I must get 'shed' of her, if I didn't he was. Yes, I believed that he intended to kill my baby. On the night before he complained of this child sleeping in the bed with us and wanted me to put her on the floor. Yes, he objected to the *Page 451 
child sleeping in the bed with us, he did not want her to sleep with us. Yes, when he made the statement on Tuesday afternoon that he did, about which I have testified, that he wanted me to get shed of the child and if I did not he was and that he was going to do it that night, he appeared to be mad and angry with me at that time about the child."
Upon cross-examination she testified:
"After he put the books down he went out doors and he come back — he went on thru the house. He went out the back the first time, I don't know whether he was out there hitting around the flowers or not. I don't remember what he was doing when I shot him. I don't know how many times I shot him. I shot him to keep him from killing my baby. I don't know right where he was and don't know what he was doing. He was going to kill the baby that night and I just couldn't stand it. As to whether it is true that at the time I killed him he was not doing a thing either to me or to the baby, I will say I don't know what he was doing."
Other evidence in the record from appellant is to the effect that deceased was displeased with the presence of her child and on many occasions so expressed himself. There is evidence in the record which would contradict appellant as to her state of mind at the time of the killing, but that was a question of fact for the jury. Upon her probable state of mind as involving the issue of temporary insanity we can not escape the conclusion that the excluded evidence of the physician was admissible and material. It would have aided the jury perhaps in determining the issue submitted to them by the court. In rejecting the proffered testimony we think the court fell into error which demands a reversal.
We think the other questions renewed in appellant's motion were correctly disposed of in our former opinion.
The motion for rehearing is granted, the judgment of affirmance is set aside and the judgment now reversed and the cause remanded.
Reversed and remanded. *Page 452